UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1445


NEXUS SERVICES, INC.; MICHAEL DONOVAN; RICHARD MOORE,

                   Plaintiffs - Appellants,

AMY C.M. BURNS; MARY DONNE PETERS; MICHAEL J. GORBY; ANDRE
ARIS HAKES,

                   Appellants,

             v.

DONALD LEE MORAN, in his Individual capacity and in his Official Capacity,
as a Deputy Sheriff of Augusta County, Virginia; DONALD L. SMITH, in his
Individual capacity and in his Official capacity as a Sheriff of Augusta County,
Virginia; MICHAEL ROANE, in his Individual capacity and in his Official
capacity as a Deputy Sheriff of Augusta County, Virginia,

                   Defendants - Appellees,

             and

DAVID L. BOURNE, in his Individual capacity; WANDA JEAN
SHREWSBURY, in her Individual capacity and in her Official Capacity as
Commissioner of the Revenue of Augusta County, Virginia; GENE R.
ERGENBRIGHT, in his Individual capacity and in his Official Capacity as a
Business Tax Auditor for Augusta County, Virginia; JOHN DOES 1-20,

                    Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:16-cv-00035-EKD-JCH)
Submitted: February 1, 2019                                       Decided: February 7, 2019


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joseph R. Pope, WILLIAMS MULLEN, Richmond, Virginia, for Appellants. Carlene
Booth Johnson, PERRY LAW FIRM, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       The Appellants, Nexus Services, Inc., Michael Donovan, and Richard Moore, and

their attorneys below, Mary Peters, Amy Burns, Michael Gorby, and Andre Hakes,

appeal the district court’s award of attorney’s fees against the Plaintiffs pursuant to 42

U.S.C. § 1988(b) (2012), against the attorneys pursuant to 28 U.S.C. § 1927 (2012), and

alternatively pursuant to the court’s inherent authority to sanction the parties, following

the Plaintiffs’ voluntary dismissal of their complaint alleging violations of 42 U.S.C.

§ 1983 (2012). We have thoroughly reviewed the record and have found no reversible

error. Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.

                                                                              AFFIRMED




                                            3